DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 28 January 2021 to the Non-Final Office Action dated 29 October 2020 is acknowledged.  
Amended claims, dated 28 January 2021 have been entered into the record.

Status of the Claims
Claims 1-3, 5-8 and 10-14 are allowed. 
Claims 4 and 9 were cancelled by the Applicant.

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,646,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  WO 2020100712 is the publication of a later-filed application with Applicant in common with the instant application which discloses related subject matter.  8 STN database records 

Examiner’s Response
All of the outstanding rejections are overcome in view of the amended claims and terminal disclaimer for the reasons set forth in Applicant’s response.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a composition comprising an orotic acid amide compound according to general formula (1) or a salt thereof as an active ingredient; see the previous office action at pages 2-3 which sets forth the scope of this Markush genus of compounds according to the claim terminology and the specification.  
Independent claim 1 limits the composition to those which contain from 1% to 99.9% by weight of water: this is considered to be a significant amount of water which is not reasonably expected to be present in a substantially pure sample.
Independent claim 11 limits the concentration of the compound of formula (1) in the composition to 1 X 10-6 % to 10% weight-to-volume: this requires that the composition comprise at least 90% by weight of additional ingredient(s) besides the specified active ingredient.
Compounds according to general formula (1) are known in the prior art.  A number of the compounds are disclosed in database records as being listed as part of chemical library collections and/or in the catalog of fine chemical suppliers, such as RN 
The prior art teaches the use of other structurally related orotic acid amide compounds prepared by coupling the acid with the amine group of naturally occurring amino acids.  However, the required hydrophilic-sidechain containing amino acids are not reasonably taught or suggested in any of these references as appropriate options.  See, for example WO2009076743 (of record), where such compounds are generically described at page 4.  The permissible “sidechain” options taught do not overlap with those required by the instant claims.  The examples provided at pages 9-14 reflect these requirements.  The closest to that instantly required is example 4 with an arginine sidechain which is substantially different in structure and properties. Furthermore, the teachings substantially relate only to the stability of the amide compounds and do not appear to suggest their inclusion in any particular composition, such as that according to the present claims.  See also Safonova (Khimiya Geterotsiklicheskikh Soedinenii, “Chemistry of Heterocyclic Compounds”, 1967, 3, 360-363 (pages 287-290), of record) which teaches anticancer utility of related orotic acid amide compounds. See table 1 on page 288 which discloses compound VII which has a methyl group as the sidechain (alanine). An aqueous composition of this compound is taught therein, see the paragraph which begins at the bottom right of page 287 and ends at the top left of page 290, compound VII (instant R is methyl) was tested using an aqueous solution.  The reference does not provide any particular reason why the hydrophobic methyl group would be replaced with one of the required hydrophilic sidechains and to expect success in so doing.  For example, none of the synthesized or tested compounds have anything other than hydrophobic substituents as instant R and the reference teaches that orotic acid salts of esters of amino acids are more potent than orotic acid amides at page 290 column 1.  This teaching is consistent with those of the WO2010005123 (of record) reference which describes utility of similar orotic acid salt compounds and does not disclose or suggest the instant amides.
Thus, the instant compositions are non-obvious over the prior art of record for at least the above reasons.

Conclusion
	Claims 1-3, 5-8 and 10-14 (renumbered claims 1-12) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625